Citation Nr: 1041559	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), exclusive of a temporary, 
total hospitalization rating.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to September 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in March 2007.  She 
testified at a Board videoconference hearing in February 2009.

The issue of entitlement to an increased rating for PTSD was 
originally before the Board in June 2009 when it was remanded for 
additional evidentiary development.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on her 
part.


FINDINGS OF FACT

1.  From December 8, 2004, to November 1, 2007, the service-
connected PTSD is productive of occupational and social 
impairment with reduced reliability and productivity.  

2.  From November 2, 2007, to January 31, 2007, a temporary total 
rating was in effect.  

3.  From January 1, 2008, to September 19, 2008, the service-
connected PTSD was productive of total occupational and social 
impairment.  

4.  From September 20, 2008, to the present, the service-
connected PTSD is productive of occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 
percent from December 8, 2004 to November 1, 2007, for the 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a 100 percent rating from 
January 1, 2008 to September 19, 2008, for the service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9411 (2010).

3.  The criteria for entitlement to a rating in excess of 50 
percent from September 20, 2008, to the present, for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the service-connected 
PTSD via January 2006 and October 2006 VCAA letters.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran's 
representative demonstrated actual knowledge of the requirements 
to establish an increased rating for the service-connected PTSD 
in his June 2009 Informal Brief of Appellant.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate her claim in the VCAA letters and she was provided 
with notice of the types of evidence necessary to establish a 
disability rating or an effective date for the disabilities on 
appeal in an April 2008 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  The examiners interviewed the Veteran and 
reviewed the medical records.  The examiners provided the results 
of mental status examinations and provided rationales to support 
the opinions advanced.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issue on appeal which is adjudicated by this decision.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  



Competency and credibility

The Veteran can attest to factual matters of which she had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to her through her senses, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, she cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Therefore, the 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In this case, the Veteran is competent to report on the mental 
health symptomatology she experiences.  However, there is a 
difference between competency and credibility.  The Veteran is 
not competent to relate her symptomatology to a specific cause as 
such assessments are not simple in nature.  See Jandreau; see 
also Woehlaert.

Analysis

In August 2005, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation effective from December 8, 2004.  
In December 2005, the Veteran submitted a claim of entitlement to 
an increased rating for her PTSD.  The Veteran was granted a 
temporary total hospitalization rating from November 2, 2007 to 
December 31, 2007.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under 
the general rating formula for mental disorders.  Under these 
criteria, a 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id.

In the current case, the Board will set out, chronologically, 
evidence of record and then will discuss this evidence.

In December 2004, the Veteran informed a clinician that she was 
attacked by two men in her home the previous night.  She said the 
men, who claimed to be police officers, beat and raped her and 
then required her to shower and wash her genital area three 
times.  She reported she did not seek medical care but she did 
call the police.  

In December 2004, a clinician wrote that the Veteran was having a 
terrible week last week and was having problems with suicidal and 
homicidal ideation in the absence of a plan.  The Veteran had not 
sought refills of her antipsychotic medication and had been 
without medication for a month.  She reported auditory 
hallucinations.  

In April 2005, the Veteran informed a clinician of ongoing 
challenges at work and that stress of any type results in her 
experiencing hallucinations of both the visual and auditory kind.  
The clinician noted the Veteran seemed to be experiencing sexual 
harassment at the hands of a male supervisor who was not her 
supervisor and she had been actively avoiding the man.  The 
Veteran reported that she experienced challenges controlling an 
angry and aggressive aspect of her personality she identified as 
"[redacted]."  The Veteran informed the clinician that, when cleaning 
her room, she found wigs and attire that she would never wear but 
that would appeal to [redacted].  She reported that [redacted] hates men and 
that she was often aware that [redacted] was dominant yet found herself 
on the outside of her body watching her move about with no 
ability to exert any influence or control over herself.  The 
Veteran reported her mother was emotionally and physically 
unavailable as she spent most of her time locked in her room.  
The father was a practical joker who, while he spent time playing 
with the Veteran, was also severely abusive at times, leaving a 
handprint on her face and refusing to allow the Veteran to attend 
school when she had important examinations.  The Veteran tried to 
have a better relationship with her mother and continued to have 
conflicted relationships with all of her siblings and with her 
father.  The Veteran continued to take college level classes in 
math and English.  

In April 2005, a clinician wrote the Veteran reported she was not 
doing well at work due to an ongoing conflict with a supervisor 
and her coworkers talking about her sexual trauma.  She reported 
having panic feelings at work and the intense need to leave her 
work area.  

In August 2005, the Veteran reported that a female member of her 
National Guard unit was sexually assaulted by one of the male 
unit members.  This resulted in the Veteran becoming quite 
symptomatic including experiencing visual hallucinations where 
men looked like skeletons or spiders.  The Veteran also reported 
she experienced anger, rage, and depression.  She felt like she 
could not control herself and vacillated between not wanting to 
live and wanting to kill men.  She verbalized a lack of intent to 
follow through on these thoughts.  

A September 2005 clinical record reveals the Veteran was very 
nervous and upset because of problems with a former boyfriend.  
She complained of his frightening behavior towards her such as 
showing up at her house and driving down her street, having 
friends call and threaten her and showing up at her work.  She 
did not feel safe at either her current home or her newly 
acquired home.  The Veteran said she had met her new neighbors 
and had begun to establish friendly relationships with them until 
the boyfriend came around and told the neighbors the Veteran was 
crazy and had been violent towards him and his property.  The 
Veteran complained that her medication was not working because 
the "voices" were getting louder.  The Veteran reported the 
voices were self depreciatory in nature.  

In September 2005, the Veteran informed a clinician that her 
former boyfriend stole her truck.  She subsequent filed a police 
report and he began to threaten and intimidate her.  She was 
granted a personal protective order against him and he had one 
against her.  She informed the clinician of a number of events 
that she believed were initiated by the boyfriend though not 
carried out by him.  These include finding a bottle of urine on 
the porch of her new home and finding a dead bird with her 
picture attached to it.  The Veteran reported someone presented 
to her old home, purported to rent the place and then took her 
picture.  When the Veteran asked why her picture was taken, the 
man replied that it was because it was time to meet her maker.  
This frightened the Veteran to the point of not sleeping well.  

An October 2005 clinical record reveals that the Veteran stated 
she had been in jail for one and a half days recently on charges 
she had vandalized the motor vehicle belonging to a former 
boyfriend.  She reported she felt scared as the boyfriend made up 
new complaints against her every day and that she didn't do 
anything to him.  She worried that someone would hurt her at 
work.  

In October 2005, the Veteran informed a clinician that she became 
lost trying to find her way to the appointment.  She reported 
other people appeared like skeletons when she became stressed.  
She spoke of nightmares with increasing frequency and increasing 
intensity.  She had recently gone to court regarding the 
violation of a restraining order by a man she was previously 
involved with.  The Veteran reported she was doing everything she 
could to stay awake so she did not have nightmares but this was 
exacerbating her psychotic like symptoms.  

In October 2005, R. Rubenstein, M.D. completed a Physical Profile 
worksheet in connection with the Veteran's National Guard 
service.  He indicated that the Veteran was unable to perform 
many different physical tasks due to PTSD.

In December 2005, the Veteran disclosed that one of the people 
who sexually harassed her in the National Guard was recently 
promoted to be her supervisor.  He continued to make 
inappropriate remarks to her.  She was trying to medically board 
out of the National Guard because of an increase in her PTSD 
symptoms which included visual hallucinations and vivid violent 
fantasies.  The Veteran reported she continued to have problems 
with a former boyfriend violating a personal protective order.  
The Veteran indicated she felt threatened at work and would hide 
there a lot.  She also felt harassed by a neighbor.  The social 
worker found that the Veteran was not militarily deployable due 
to her severe PTSD.  

In January 2006, a co-worker wrote that the Veteran could "flip 
out" on co-workers one minute and then "smile in their faces" 
the next.  The Veteran's attitude was, according to the author, 
"real nasty."

A clinical record dated in February 2006 indicates that the 
Veteran reported things were getting worse in her life.  She was 
spending a lot of time in court being accused of things she did 
not do and that the supervisor at work had been harassing her.  
The harassment at her Reserve unit also continued.  She alleged 
that she took an ice pick to work one day hoping to stab the 
supervisor but she could not as the supervisor did not bother the 
Veteran that day.  She also reported that she wanted to shoot her 
First Sergeant.  

On VA examination in February 2006, it was noted that the Veteran 
was employed at the post office and in the service of the 
National Guard.  She lived in her own home.  She had been 
receiving mental health treatment for medication management since 
1984.  She reported that she drank a half pint of liquor one to 
two days per week and that her alter personality "[redacted]" gets 
alcohol when she was really mad.  Her main complaint was that she 
heard voices which were so loud, they gave her headaches.  She 
felt persecuted by her co-workers at the post office saying that 
they would remove items from her lunch and then laugh at her when 
she went to look for her food.  She reported interpersonal 
conflicts with her former supervisor who threatened to kill the 
Veteran if the Veteran refused to be intimate with her.  She was 
on a two year probation at work.  She reported that her current 
supervisor tries his best to get along with her but she continues 
to have conflicts with coworkers and supervisors.  The Veteran 
felt she has to hurt people before they hurt her.  She reported 
she was in jail in December 2004 and February 2005 for malicious 
destruction of property and breaking and entering.  She was in 
jail in October 2005 for vandalizing a car.  At the time of the 
examination, she had court dates pending for assault charges.  
She reported that she had black out episodes where she is 
conscious but ends up in situations or ends up in places and does 
not know how she got there and she has to call people to come and 
get her.  The Veteran reported that there were many personalities 
in her and described "[redacted]" as a violent and very controlling 
and she reported "Destiny" was a drunk.  She reported her mood 
was angry and depressed most of the time.  She denied active 
suicidal ideations, but reports death is better than life.  She 
saw spiders and skeletons all over her body.  She denied any 
intrusive thoughts about traumatic experiences but she has dreams 
and she reports significant avoidance symptoms.  The Veteran also 
reported symptoms of depersonalization where she sees herself 
outside of her body.  She reported poor energy levels and 
impaired concentration.  She did not like people touching her and 
had not been involved in romantic relationships.  She reported 
symptoms of hypervigilence and had alarm systems and cameras and 
security doors at her house.  She reported that she cried 
frequently, had temper outbursts and lost her temper easily and 
had irritable outbursts.  The only positive thing she had going 
was her relationship with her children.  Her daughter had to 
remind her to take a bath as the Veteran reported she avoided 
baths and showers as water scared her and reminded her of the 
rape in basic training.  She denied active thoughts of suicide 
but had fantasies of wanting to hurt other people but denied 
plans or intent.  

Mental status examination reveals that the Veteran was cleanly 
groomed and appropriately dressed.  Her mood was depressed and 
labile and her affect was constricted.  No thought disorder was 
noted.  Symptoms of hypervigilence, feelings of rage and anger of 
her perpetrators was reported.  There were no current thoughts of 
suicide but suicidal fantasy without plans or intent.  Insight 
was limited and positive for symptoms of depersonalization.  The 
Veteran reported nightmares.  No cognitive deficits were noted.  
Judgment was superficial.  The assessments were Axis I diagnoses 
of chronic PTSD, dissociative amnestic disorder and alcohol abuse 
and the Axis II diagnosis was borderline personality disorder.  A 
Global Assessment of Functioning (GAF) score of 55 was assigned.  
The examiner noted the Veteran met the criteria for PTSD and also 
had borderline personality disorder.  The examiner wrote that the 
Veteran continued to have interpersonal conflicts and the 
borderline personality disorder did not appear to be related to 
the service.  The GAF score applied to the diagnosis of PTSD.  

In March 2006, a social worker completed a form in connection 
with services she rendered to the Veteran.  The author wrote that 
the Veteran had severe dissociative episodes which become more 
intense as stress levels increased.  The onset was reportedly in 
1988 (prior to active duty) and the duration was chronic.  The 
Veteran could work but would require intermittent time off due to 
symptom exaggeration.  The author opined that the Veteran was not 
totally incapacitated but could become intermittently 
incapacitated.  

A March 2006 clinical record reveals the Veteran informed a 
clinician that things were getting worse in her life.  She had 
been to court and was told to obtain a psychological evaluation 
to see if she needs anger management classes.  Her attorney told 
her to plead no contest to the charges (throwing paint on someone 
else's vehicle) as she knows that she did not do what she was 
accused of doing.  Another record dated the same month indicates 
the Veteran reported she knew she got into a fight with someone 
but she couldn't remember who and she didn't know if she hurt 
them.  She complained that her "blackouts" were getting worse.  

In April 2006, the Veteran reported that she had been off work 
for a few days because her employer had no work for her where she 
would not be subject to diesel fuel or gasoline fumes.  The 
Veteran indicated that she would dissociate because she was raped 
in an area where such fumes were prevalent.  

A clinical record dated in June 2006 indicates that the Veteran 
was being screened for court ordered anger management.  She 
reported she was on probation.  

Another clinical record dated in June 2006 reveals the Veteran 
reported she spent a significant part of her time plotting how 
she could kill her First Sergeant.  She actively sought to avoid 
situations where she would be tempted to harm the man.  She 
reported she had a dream where she was stabbing him to death and 
woke up to find she had cut the pillow next to her on the bed.  
She became really angry with her 17 year old daughter's 
disrespectful behavior lately and beat her up pretty badly.  

A VA clinical record dated in July 2006 reveals that the Veteran 
reported an increase in flashbacks as the date for her National 
Guard duty neared.  She reported a number of challenges with her 
reserve unit, particularly her first sergeant.  She felt 
dysfunctional at times at work, particularly when having a 
flashback.  She tore up her basement during one flashback.  

In August 2006, R. Rubenstein, M.D. wrote that the Veteran was 
being seen for PTSD, psychosis not otherwise specified, and panic 
disorder.  Due to the medications she was receiving, the 
physician found that the Veteran should not work on machines 
which required speed.  She was able to do her regular job.  
Another letter from the physician dated later in the same month 
indicates the Veteran needed a second letter which would permit 
her to work without restrictions.  The Veteran was provided with 
a letter stating she would be able to resume her work without 
restrictions later the same week.  

In August 2006, the Veteran informed a clinician that she was 
declared unfit for duty with her National Guard unit due, in 
part, to a dream she related to people where she killed her first 
sergeant.  The First Sergeant filed a restraining order.  The 
Veteran reported she performed poorly when around others.  At 
work she had several issues with her job, peers and supervisors.  
She still experienced panic and dissociative feelings and 
nightmares related to rapes.  Mental status examination was 
normal with the exception of vision of spiders.  

In August 2006, the Veteran reported challenges with auditory 
hallucinations and flashbacks.  She had innumerable interpersonal 
challenges at work and the military situations.  

In August 2006, the Veteran reported she not been sexually active 
in two to three months.  

In September 2006, the National Guard found the Veteran was not 
fit for retention based on VA medical records which showed she 
had PTSD.  

An October 2006 statement was received from the Veteran attesting 
to her symptoms including visual and audio hallucinations, 
suicidal thoughts, a report of anger and rage, being afraid to 
use the restroom and then urinating on herself.

The Veteran testified at a local RO hearing in March 2007 that 
she worked at the Post Office inside as a mail handler.  She 
testified that she missed a lot of days due to PTSD.  She was 
supposed to be at work on the day of the hearing.  The Post 
Office did not give the Veteran an excuse to be at the hearing, 
she just didn't go to work.  She testified that she forgot things 
like where she was supposed to be.  She testified that she heard 
voices which became so loud she tried to run away from them.  She 
tried to seek counseling at work and was told to go home and 
couldn't come back until she knew how to work around people and 
do her job.  The Veteran testified that she was violent and 
angry.  When she was at work and would get really upset, she 
would scream.  She would try and run because she was afraid she 
would hurt someone.  She indicated she heard from her dead 
grandmother.  The Veteran testified that she was hearing voices 
at the time of the hearing.  She said she had nightmares five 
times per week.  The Veteran did not think she was like she is 
now prior to her active duty service.  She tried to not be around 
people.  She had problems with trust included trusting her kids.  

In a March 2007 letter, A.M., Ph.D., wrote that she had known the 
Veteran for 11 years during which time she had observed many 
personality changes and concerns.  Even while on medication, the 
Veteran's behavior can be spontaneous and irrational.  The author 
reported that she had observed the Veteran to be yelling and 
screaming uncontrollably, nervous, shaking or laughing at 
inappropriate times.  

In July 2007, the Veteran denied having suicidal ideation.  She 
felt like killing the men who raped her during active duty but 
she did not know where they are.  She was not in a relationship 
with anyone but had a good relationship with her kids.  She had 
not been sleeping well.  She admitted to feeling depressed for 
the past year.  She enjoyed being alone.  She had been feeling 
helpless and hopeless for the past ten to twelve years.  She had 
anger attacks for the past five years.  When asked about anger 
attacks, she reported she became real upset, would forget where 
she was, could not breathe, had bad chest pains, and heard voices 
which got loud.  She reported she had been hearing voices for the 
past eight years.  She reported she did not watch TV and denied 
that the radio talked to her.  She did not know if she had panic 
attacks.  She reported she was sexually abused on multiple 
occasions while on active duty.  She denied drug use but the 
examiner noted that a toxicology screen came back positive for 
marijuana in October 2006.  The Veteran said she was in a 
motorcycle club at that time.  She worked in the post office and 
had multiple problems at work.  She reported she had been 
suspended from her job multiple times because of fighting and 
misrepresentation.  Mental status examination revealed no 
abnormal body movements.  The examiner found that the Veteran was 
not cooperative and did not answer the questions properly.  Her 
mood was euthymic and affect was constricted.  Speech was 
spontaneous and goal directed towards having symptoms of PTSD.  
Vague hallucinations were reportedly present.  There were no 
delusions or suicidal or homicidal ideation.  The Veteran was 
alert and  oriented to person and place.  The examiner found 
that, when attempting to check for cognitive impairment, the 
Veteran was not cooperative saying she did not remember and did 
not know.  During the examination, the Veteran was speaking as if 
she was a child.  The Axis I diagnosis was PTSD and the Axis II 
diagnosis was borderline personality disorder.  The GAF of 55 was 
assigned.  The examiner opined that the Veteran had moderate 
difficulty in social and occupational functioning but had good 
relationships with her kids and was able to take care of her 
finances.  Her activities of daily living were unaffected.  

In October 2007, the Veteran applied for Social Security 
benefits.  She alleged her disability was due to PTSD, bipolar 
disorder and dissociative disorder.  According to the Veteran's 
mother, the Veteran did not bathe and wore the same clothing for 
weeks and did not comb her hair.  The mother reported the Veteran 
occasionally soiled herself when using the toilet and her hygiene 
was poor.  The mother and father took care of the Veteran's son 
and the Veteran was unable to do anything on her own.  The mother 
reported that the Veteran was unable to pay bills, count change, 
handle a savings account or use a check book.  The Veteran 
reported she had nightmares and heard voices and saw things.  

A VA clinical record dated in December 2007 reveals the Veteran 
was still endorsing significant, serious symptoms and a high 
level of distress.  Her primary purpose for consultation was to 
obtain a letter excusing her from work.  It was noted that, 
although she had been prescribed medications including 
antipsychotics, she had never been completely free of audio 
hallucinations consistent with her military sexual trauma.  She 
also had paranoid ideas about her coworkers although some of it 
might be reality based.  She disclosed her condition and 
discussed her symptoms with her coworkers.  She feels they harass 
her, make negative comments, and intentionally try to bother her.  
She received accommodations at work for her PTSD but her 
supervisor did not adhere to them.  A review of the clinical 
notes revealed conflicts with multiple health care providers.  
The clinician noted that the Veteran evoked strong reactions 
including doubts about her veracity as a historian.  

In December 2007, a VA psychiatrist wrote that the Veteran had 
presented for her first appointment that evening.  She was still 
experiencing serious symptoms which impaired her ability to 
tolerate her work environment at the Post Office.  She was also 
complaining of nausea and vomiting, severe enough to cause the 
session to end.  Because of the seriousness of the Veteran's 
psychiatric history and symptoms, the examiner opined that the 
Veteran should not attend work for at least four weeks, while her 
mediations are adjusted.  

In February 2008, J.K., M.D. wrote that the Veteran had been in 
treatment for several years and, although improving, she was 
still experiencing serious symptoms that impaired her ability to 
tolerate her work environment at the USPS at this time.  Because 
of the seriousness of the Veteran's psychiatric history and 
symptoms, her leave was extended for another month, while her 
medication was adjusted.  

In March 2008, J.G., M.D. wrote that the Veteran remained in 
treatment for chronic PTSD.  She was to remain on sick leave.  

A VA clinical record dated in March 2008 reveals the Veteran did 
not go to Georgia with her parents as planned.  She had an 
increase in arousal symptoms.  She discussed plans for looking 
for a new church to attend and finding a new hobby or interest to 
pursue.  The Veteran had found two churches but did not attend 
either yet.  

Another clinical record dated in March 2008 revealed the Veteran 
requested another letter extending her sick leave.  She reported 
that her request for medical retirement from the Post office was 
approved but she would need a sick leave letter for another 
month.  

A record dated in May 2008 indicated the Veteran reported she 
continued to experience mood swings and bouts of paranoia and 
anxiety.  Her family was supportive and her sister helped with 
shopping.  

In April 2008, A.C.M., M.D., wrote that the Veteran remained in 
treatment for PTSD and military sexual trauma.  The Veteran had 
not been able to return to work because of interpersonal 
difficulties with a superior.  Her conditions interfered with her 
ability to work around people.  She had been on sick leave for a 
number of months "but seems unable to return to work or to 
solicit an alternate gainful employment."  

In July 2008, the Veteran informed a clinician that she had a 
tendency to lose her temper more in the evening and night.  She 
reported that she destroyed a few things around the house.  She 
worked on her yard.  In August 2008, she reported she was 
depressed with a fluctuating mood and experienced bouts of losing 
her temper.  

The Veteran met with a new clinician in September 2008.  She 
reported nightmares of military sexual trauma two to three times 
per week.  She indicated that she was hypervigilent, 
uncomfortable around men and easily startled.  She alleged that 
she was easily angered and was so explosively angry she can't 
remember what she did or said during these events.  She reported 
chronic depression with poor sleep and motivation.  She was self-
isolating and stayed in her house for weeks without getting 
outside.  She reported auditory hallucinations which were present 
since she was 21.   She alleged she had a history of cutting 
herself but denied recent self injurious behavior.  She denied 
suicidal and homicidal ideation.  She lived alone with two 
children.  She was employed full time at the USPS but now was on 
medical retirement due to health issues.  Mental status 
examination was unexceptional with the exception of the presence 
of auditory hallucinations.  The assessments were PTSD due to 
military sexual trauma, major depressive disorder with psychotic 
features and borderline personality disorder.  

In September 2008, the Veteran wrote that she had problems 
concentrating.  She got lost a lot and forgot what she was 
supposed to be doing.  She was afraid to be around people and 
felt they were going to hurt her.  She wrote that she heard 
voices and sometimes saw things that were not there.  She had 
blackouts and had a hard time getting alone with people.  It was 
hard to take baths and when she was real nervous or scared, she 
lost control of her bladder.  She cried all the time.  She wrote 
that sometimes she could not control her outbursts and would 
become violent but she did not remember.  She was scared to sleep 
because of the nightmares.  

On VA examination in September 2008, the Veteran reported that 
she heard voices, the last time being two days prior to the 
evaluation.  She reported she had anxiety attacks three days 
prior and had them two to three times per month.  She last worked 
in October 2007 at the Post Office.  She was medically 
discharged.  She reported interrupted sleep and eating poorly.  
She reported crying, yelling and snapping at people.  Her mother 
helped her out.  She lived with her 17 year old son.  She got 
into arguments and fights at the post office and they gave her a 
discharge.  She reported poor concentration and memory.  She 
could not get along with people.  She had anger and irritability.  
She reported feeling depressed and hopeless.  She reported she 
had problems with hygiene but the examiner noted that every 
clinical record indicated she had good hygiene and grooming.  She 
reported she had difficulty with interpersonal relationships 
because of the rape by the three drill sergeants.  She was on 
contraceptives.  She had good insight.  She reported nightmares.  
She reported she stayed at home and had no friends or leisure 
interests.  

Mental status examination revealed a depressed mood and affect 
appropriate to the content of her thought.  She was alert and 
oriented to time, place and person.  She was appropriately 
dressed.  There was no evidence of psychomotor agitation or 
retardation.  No thought disorder was noted.  The Veteran 
admitted to auditory hallucinations but was in good contact with 
reality and not responding to internal stimuli.  The Veteran's 
thought processes were coherent, relevant, logical, and no loose 
associations or delusions were noted.  The Veteran denied current 
suicidal or homicidal ideation.  Results of neuropsychological 
testing which was conducted in October 2007 were noted as 
prompting concerns of malingering or cognitive impairment by the 
test interpreter, Dr. C.  According to the Veteran, she had 16 
years of formal education including 4 years at a university.  She 
had worked for the USPS for 9 years, primarily sorting mail.  The 
Veteran reported that she got lost at work, was forgetful at work 
and was otherwise experiencing cognitive difficulties.  The 
examiner noted the testing conducted in October 2007 was 
interpreted as revealing an individual who consistently provided 
suboptimal test performance across measures of individual 
functioning, memory, executive functioning, and complex thinking.  
The examiner wrote that the current evaluation speaks to test 
performance as non representation of her actual abilities.  
Likewise, the Veteran's presentation on a measure of emotional 
functioning revealed a pattern consistent with generalized 
emotional distress, perhaps a conscious embellishment of symptoms 
to gain sympathy.  The examiner found that, overall, the current 
evaluation speaks to test performance which is an 
underrepresentation of the Veteran's actual abilities.  The 
examiner found that, whether the Veteran's presentation  is 
consistent with a Factitious Disorder or Malingering is unclear, 
as there is no indication, (psychologically or monetarily) from 
intentionally compromised performance.  The examiner specifically 
found that the Veteran's treatment should be based on objective 
clinical findings rather than the Veteran's subjective 
complaints.  The Axis I diagnoses were chronic PTSD and recurrent 
major depressive disorder.  The Axis II diagnosis was borderline 
personality disorder.  The GAF assigned was 55 which was for both 
the Axis I and Axis II diagnoses.  The examiner wrote that a 
review of the records, testing results, and evaluation caused her 
to conclude that the Veteran under represents her abilities and 
over reports her symptoms.  The examiner opined the Veteran had 
moderate impairment in social and occupational functioning and 
had moderate difficulty with few friends and conflicts with 
coworkers.  The examiner found that the borderline personality 
disorder was not related to the Veteran's active duty service.  
The examiner opined that, with regard to physical and sedentary 
employment, the PTSD signs and symptoms were mild and resulted in 
decreased work efficiency and ability to perform occupational 
task only during periods of significant stress.  

In September 2008, OPM, after reviewing the Veteran's medical 
records, found the Veteran to be disabled from her position as a 
mail handler due to PTSD and major depression.  

In November 2008, the Veteran requested a pregnancy test.  

A VA clinical record dated in December 2008 indicates the Veteran 
reported vivid nightmares, paranoia and auditory and visual 
hallucinations.  The Veteran reported the voices had been telling 
her to hurt herself but she had no plan.  She had been isolating 
and not practicing healthy self care.  

A February 2009 VA clinical record indicates the Veteran reported 
moving in with her parents for support.  She endorsed three or 
four episodes of losing track of time and engaging in activities 
she did not remember.  

The Veteran testified before the undersigned in February 2009 
that she was no longer working.  She had been employed at the 
post office for nine years as a mail handler.  She reported that 
she was no longer employed because of her PTSD and because she 
could not get along with people at work.  She kept forgetting her 
job and getting into trouble for being off assignment and not 
doing the job correctly.  She opined that she would miss two and 
a half weeks of work a month due to PTSD.  She opined that she 
had lapses in judgment.  She took four medications to control her 
symptoms.  The medications made her tired.  She opined that she 
had between three and four periods of unprovoked violence per 
month.  She testified that she heard voices and saw things.  She 
could not sleep at night.  She had suicidal thoughts.  She 
reported that sometimes she forgot what she was doing.  Somebody 
was always with her to make she sure she was going to where she 
was supposed to go.  She denied having a social life.  She did 
not like going outside.  Her medication made it difficult to 
function.  She no longer drove and did not cook a lot because the 
medication made her drowsy.  She lived with her parents and her 
son.  She ate all her meals alone and liked to be by herself.  A 
typical day was taking medication and staying in the house.  She 
had brothers who stopped by periodically.  It was alleged by the 
Veteran's representative that the Veteran was totally disabled 
due to the PTSD.  

In April 2009, the Veteran informed a clinician that she had been 
having increased crying spells and feeling depressed.  She denied 
suicidal and homicidal thoughts.  She was still having nightmares 
and her sleep was poor.  She had been self isolating and did not 
leave the house much.  

A pregnancy test conducted in May 2009 was negative.  

In August 2009, the Veteran informed a clinician that she had 
been taking her medication but the clinician noted VA records 
indicated the Veteran had not refilled her prescriptions since 
the beginning of June.  The Veteran informed the clinician she 
was locked in a bathroom by her sister and then taken to jail.  
The Veteran lived in her own apartment and the sister came over 
to help out.  Mental status examination revealed that the Veteran 
was childlike and helpless in mannerism.  

In an August 2009 statement, the Veteran's sister reported she 
had witnessed the Veteran having numerous uncontrollable 
outbursts, refusing to bathe or go to the bathroom.  She walks 
and screams all night long at least four or five times per week.  
She had hallucinations and forgot to pay her bills.  She stayed 
in her room all day long stating that someone will hurt her if 
she came out.  She had not worked since September 2007 due to the 
symptoms of PTSD.  The author was moving in on a permanent basis 
to take care of the Veteran.  The Veteran was forgetful at times 
and wondered off a lot.  A doctor's appointment had to be 
cancelled due to a violent episode.  In June 2009, the Veteran 
attacked a lady walking down the street and sprayed her with 
mace.  The Veteran reported she thought the lady was her drill 
sergeant.  

A September 2009 VA clinical record reveals the Veteran's sister 
reported the Veteran locked herself in the bedroom and was using 
a bucket as a toilet.  The Veteran's sister informed the 
clinician that the Veteran had not taken her medications in over 
two months and was paranoid and hallucinating.  

A VA clinical record dated in September 2009 reveals the Veteran 
was confused as to her age and date.  Her grooming was poor.  She 
was wearing dirty pajamas, her hair was disheveled and she was 
child like, dependent and helpless in mannerisms.  She reported 
auditory and visual hallucinations.  The Veteran's thought 
processes were incoherent.  Thought content was delusional and 
paranoid with indirect suicidal and homicidal ideation.  The 
Veteran informed the clinician she saw her dead grandmother.  It 
was written that the Veteran had recently left her bedroom and 
attacked a neighbor next door and was maced by her.  The 
clinician wrote that this was the first session with the Veteran.  
The Veteran became agitated when her sister left her with the 
clinician and did not return.  She eventually ran out of the 
clinic.  

The most recent VA examination was conducted in January 2010.  
The Veteran reported she lived with her sister.  She reported she 
heard voices at night and sometimes during the day.  She denied 
suicidal and homicidal ideation.  The Veteran said she was not 
sleeping well as voices would wake her up.  She reported she 
tried to stay awake so the voices did not bother her.  She 
reported she cried all the time.  She stayed in her room a lot.  
She had bad nightmares two to four times per night.  She felt 
paranoid.  She reported that, when she was in a store, a lady 
sprayed her with something and she attacked the lady as she 
thought she was the drill sergeant.  She denied current legal 
problems.  Mental status examination revealed that the Veteran 
was inappropriately dressed.  She was constantly moving in her 
chair and sat on the floor saying she was playing.  Her speech 
was irrelevant and she was speaking like a child.  The examiner 
found that the Veteran's attitude towards the examiner was 
manipulative and affect was inappropriate.  Orientation was 
intact to person but not to place or time.  Thought processes 
were rambling, illogical and evasive but thought content was 
unremarkable.  She had auditory and visual hallucinations.  
Behavior was inappropriate as the Veteran was picking things from 
the trash can and playing with empty cups.  There was no 
obsessive or ritualistic behavior or panic attacks.  There were 
no homicidal thoughts or suicidal thoughts.  Impulse control was 
poor but there were no episodes of violence.  Memory testing 
could not be accomplished as the Veteran did not cooperate.  The 
Axis I diagnosis was PTSD and the Axis II diagnosis was 
borderline personality disorder.  The GAF was 55.  The examiner 
found that the Veteran met the criteria for PTSD.  The examiner 
opined that there was total occupational and social impairment 
but this was due to the borderline personality disorder as the 
Veteran had fights at her employment.  The examiner noted that 
the Veteran had provided inconsistent information and was 
noncompliant with treatment.  She was able to give all the 
symptoms of PTSD without asking the questions.  She was able to 
come to her appointments and able to discuss her medical problems 
and treatment with her psychiatrist.  The Veteran's behavior was 
due to borderline personality disorder and not due to PTSD.  Her 
occupational and social impairment were due to the personality 
disorder.  Information from the Veteran's sister was reviewed and 
the examiner opined that the Veteran was not having affective 
symptoms.  The Veteran was observed going to her appointments 
without confusion but when asked, said she was confused all the 
time.  The examiner noted that personality disorders start at a 
young age and the Veteran reported abuse as a child which is also 
a precipitator.  The examiner opined that the Veteran's child 
like behavior and ability to tell the symptoms of PTSD without 
being asked suggested manipulative behavior.  

Initially, the Board notes there is a problem with the Veteran's 
self-reporting of psychiatric symptoms.  Several health care 
professionals have opined that the Veteran did not put forth her 
best effort when being evaluated for compensation and pension 
purposes.  The examiner who conducted the July 2007 VA 
examination found the Veteran was not cooperative during 
psychological testing.  The clinician who produced a December 
2007 clinical record noted that her review of the clinical notes 
revealed multiple conflicts with health care providers and the 
Veteran evoked strong reactions including doubts about her 
veracity.  Results of neuropsychological testing which was 
conducted in October 2007 prompted concerns about malingering or 
cognitive impairment by the test interpreter.  The examiner who 
conducted the September 2008 VA examination found her evaluation 
was not representative of the Veteran's actual abilities.  This 
examiner specifically wrote that the Veteran's treatment should 
be based on objective clinical findings rather than on the 
Veteran's subjective complaints.  The examiner who conducted the 
most recent VA examination found that the Veteran's behavior at 
the time of the examination suggested manipulative behavior.  
Unfortunately, there are no opinions from any health care 
providers which rebut the Veteran's lack of veracity in any way.  
The only opinions of record from health care professionals which 
address the Veteran's veracity regarding her self-reported 
symptomatology are all negative.  

In August 2009 the Veteran informed a clinician that she had been 
taking her medication but the clinician specifically cited to VA 
records as indicating the medication had not been filled for 
several months.  It appears to the Board that this clinician was 
questioning the Veteran's veracity with regard to her compliance 
with medications.  A clinical record indicates the Veteran denied 
using drugs but prior drug testing was cited as being positive 
for marijuana use.  Another record reveals the clinician found 
the Veteran to underreport her alcohol use.  

In March 2005, the Veteran was found to have misrepresented her 
medical restrictions by the United States Post Office.  This 
finding was based on covert observation of the Veteran which were 
conducted by Postal Inspectors on more than one occasion.  The 
evidence documents that the Veteran had lied about her 
whereabouts and actions at a time when she was supposed to be 
restricted and off work.  It was proposed that the Veteran be 
removed from employment as a result.  

Based on the above, the Board finds that significantly reduced 
probative value is to be assigned to the Veteran's self-reported 
medical history.  

The Veteran's family has provided statements to VA and to Social 
Security regarding the symptomatology they observed the Veteran 
to exhibit.  The Board finds that any symptomatology which is 
observed and reported by the family members is to be accorded 
reduced probative value.  The Board does not question the 
accuracy and veracity of the reporting.  The Board does question 
whether the observed symptomatology was actually produced by the 
service-connected disability or whether the actions were attempts 
by the Veteran to manipulate other's perceptions as to the 
severity of her psychiatric disability.  The Board finds that, 
without proper medical training, such a determination would be 
problematic, at best.  

The clinical records associated with the claims file document 
symptomatology reported by the Veteran as including audio and 
visual hallucinations, reports of anger and rage, suicidal and 
homicidal thoughts, having blackouts and flashbacks, self-
isolating, nightmares.  However, as set out above, the Board 
finds reason to place significantly reduced probative value on 
the Veteran's self-reported symptomatology.  The Board finds 
that, while it is apparent the Veteran has psychiatric problems, 
the extent of the problems cannot be accurately discerned and 
rated based on the Veteran's self reported symptoms due to the 
problems with her veracity and over reporting of symptomatology 
which has been objectively confirmed via psychiatric testing and 
observed by more than one health care professional.  The Board 
finds, therefore, that it must rely primarily on the objective 
evidence of record for evaluation of the Veteran's service-
connected PTSD.  

The most frequently objectively confirmed symptomatology noted by 
medical professionals was problems with hygiene beginning in 
2009.  Common sense demonstrates that, if the symptomatology 
manifested by the Veteran's PTSD is productive of the impairment 
in the Veteran's hygiene as reflected in some of the recent 
clinical records and statements from the Veteran's relatives, 
there would be some resulting impairment in the Veteran's social 
and occupational relationships. The preponderance of the 
competent evidence demonstrates, however, that this 
symptomatology is not productive of industrial and social 
impairment sufficient to warrant an increased rating.  The 
Veteran had stopped working at the post office one year prior.  
The examiner who conducted the VA examination in September 2009 
did not indicate, in any way, that the Veteran experienced social 
and occupational impairment as a result of problems with hygiene.  
The statements from the Veteran's relatives indicate that this 
symptomatology continued to 2010.  The examiner who conducted the 
2010 VA examination did not report significant problems with the 
Veteran's employment or social functioning at that time which was 
attributed to the service-connected PTSD.  The Board notes this 
examiner and the examiner who conducted the September 2009 VA 
examination were specifically tasked with providing a medical 
opinion regarding the Veteran's functioning regarding the PTSD.  
The examiner did not document more than moderate impairment.  
This fact, combined with the Veteran's over reporting of 
symptomatology leads the Board to find that the Veteran was not 
industrially or socially impaired beyond that contemplated in the 
50 percent evaluation assigned based on the objectively observed 
symptomatology of problems with hygiene.  No other health care 
professional has noted the Veteran experiences any social or 
industrial impairment due to problems with the Veteran's hygiene.    

The clinical records include frequent references to the Veteran's 
reporting auditory and visual hallucinations.  To some extent, 
this could be considered objective evidence of the 
symptomatology.  There is no indication, however, that the 
symptomatology is productive of social and/or industrial 
impairment beyond the ratings assigned.  The Veteran has not 
reported that she experiences occupational or social impairment 
due to hallucinations.  No health care professional has provided 
a medical opinion which addresses any impairment the Veteran 
experiences specifically due to hallucinations.  Significantly, 
while the symptomatology is  referenced by clinicians as being 
reported by the Veteran, the records do not indicate that either 
the Veteran or the clinician found the symptomatology to be 
productive of any social or industrial impairment.  The Board 
notes hallucinations are included as some of the criteria to be 
considered for assignment of a 100 percent evaluation under 
Diagnostic Code 9411.  However, in order to warrant the 100 
percent evaluation, the symptomatology associated with the 
service-connected disability must be productive of total 
occupational and social impairment.  The Board does not find this 
to be so when contemplating the Veteran's reported 
hallucinations.  

There is some evidence of record which indicates that the Veteran 
experiences total occupational and social impairment.  The Board 
finds, however, that the preponderance of the competent medical 
evidence weighs against such a finding relative to her service-
connected PTSD.  In December 2005 a social worker wrote that the 
Veteran was not militarily deployable because of her PTSD and in 
March 2006, a social worker opined that the Veteran was 
intermittently industrially incapacitated.  However, the results 
of the VA examination conducted in February 2006 and the August 
2006 letter from Dr. Rubenstein both indicate much less levels of 
incapacitation.  The examiner who conducted the February 2006 VA 
examination assigned a GAF of 55 which is indicative of moderate 
PTSD symptoms and in August 2006, Dr. R. wrote that the Veteran 
was able to resume work without restrictions.  The Board finds 
the contemporaneous opinions from the physicians regarding the 
Veteran's employability to outweigh those of the social workers.  

In September 2008, the Office of Personnel Management found the 
Veteran to be disabled due to PTSD and major depression.  The 
medical records upon which this decision is based are not of 
record.  The Board finds this evidence to not be persuasive 
regarding the Veteran's employability.  While PTSD was cited as a 
factor, a non-service connected disability of major depression 
was also cited.  It is not apparent upon what symptomatology the 
decision was based.  Significantly, the criteria used for 
determining whether the Veteran was employable have not been set 
out.  There is no indication that the criteria used by the Office 
of Personnel Management is the same criteria used by VA in 
evaluation of mental disorders.  

The evidence of record demonstrates that the Veteran has problems 
with interpersonal relationships.  The preponderance of the 
medical evidence demonstrates, however, that this is due to the 
Veteran's non-service connected personality disorder and not due 
to her service-connected PTSD.  The examiner who conducted the 
January 2010 VA examination specifically opined that the 
Veteran's social and industrial incapacity was due to the non-
service connected personality disorder which is well documented 
in the medical records.  There is no competent medical evidence 
which indicates, in any way, that a personality disorder was 
etiologically linked to the Veteran's active duty service or to 
the service-connected PTSD.  

There is a self-reported history by the Veteran of being involved 
in conflicts with others including, most recently, an allegation 
of physically assaulting a neighbor.  Significantly, there is no 
objective evidence of this alleged behavior (other than via the 
Veteran's sister, the probative value of which is addressed 
above).  Records dated in 2004 and 2005 document problems with 
the Veteran's ex-boy friend.  However, the records also document 
that the Veteran denied doing any of the alleged actions for 
which she reportedly had court dates.  The Veteran has, at times, 
alleged that she got into altercations with co-workers at the 
Post Office but there is no indication that she had been 
disciplined for the alleged offences.  She has claimed that she 
physically attacked a neighbor in September 2009 but at the time 
of the January 2010 VA examination, she denied any legal 
problems.  Again, the Board finds the Veteran's allegations are 
not objectively supported in the record and are, to a certain 
extent, contradicted by the evidence or lack thereof in the 
clinical records to references to fallout from the alleged 
behavior.  Again the Board finds this symptomatology is 
insufficient to warrant assignment of an increased rating.  

The Board notes that A. M. Ph.D., wrote in March 2007 that she 
had known the Veteran for 11 years and reported on symptomatology 
she had observed.  It is not apparent what qualifications the 
author has on the face of the document.  It is not on any 
official letterhead but the Board will assume she is a health 
care provider.  Additionally, the author does not indicate what 
disability was being manifested by the observed symptomatology 
but the Board will assume, for the sake of this decision, that 
the symptomatology is solely due to the service-connected PTSD.  
However, even assuming the above, the Board finds the document 
unpersuasive regarding whether an increased rating is warranted.  
The author does not indicate the frequency of the symptomatology 
she observed nor the time frame it occurred during the author's 
eleven years of association with the Veteran.  For the most part, 
the symptomatology has not been documented by any other health 
care provider.  The Board, therefore, cannot assume the 
occurrence of the symptomatology is anything more than 
infrequent.  Significantly, the author does not indicate, in any 
way, that the symptomatology was productive of any occupational 
or social impairment.  The Board finds this evidence unpersuasive 
with regard to whether the Veteran warrants an increased rating 
for her PTSD.  

The Veteran has reported that she has had trouble with 
disorientation.  However, it has also been observed by health 
care professionals that the Veteran did not have trouble making 
her medical appointments.  No health care professional has 
provided any opinion indicating that the Veteran experienced any 
industrial or social impairment due to her alleged problems with 
disorientation.  The Board further notes that there are diagnoses 
of dissociative amnestic disorder and psychosis not otherwise 
specified which have been included.  The only disability for 
which service connection is in effect is PTSD.  

The Board realizes that the Veteran's symptomatology is to be 
viewed as a whole when assigning a rating.  However, in the 
current case, the Board has determined that only objectively 
confirmed symptomatology may be considered when determining the 
impairment associated with the service-connected PTSD.  When the 
Board evaluates the claim under the objectively confirmed 
symptomatology, it finds that the disability evaluations which 
are to be assigned and/or confirmed by this decision are adequate 
to compensate the Veteran for the symptomatology she experiences 
due solely to her PTSD.  

The Board's finding is support by the GAF scores assigned.  The 
Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.), 
p. 32 (DSM-IV)).  A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  A GAF score of 41 to 50 
indicates that the examinee has serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
serious impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The examiners who have provided 
opinions as to the Veteran's functioning as a result of her 
service-connected PTSD have consistently assigned GAF scores of 
55 during the entire appeal period.  The GAF score of 55 is 
indicative of moderate industrial and social impairment.  The 
Board finds the health care professionals' opinions regarding the 
Veteran's level of occupational and social impairment 
attributable to the service-connected PTSD weigh against finding 
that she experiences occupational and social impairment with 
deficiencies in most areas or total occupational and social 
impairment due to the service-connected PTSD.  

The Board notes that while the GAF score is not the sole basis 
for assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  The GAF scores 
assigned in a case, like an examiner's assessment of the severity 
of a condition, are not dispositive of the evaluation issue, and 
the GAF score must be considered in light of the actual symptoms 
of the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case the 
GAF scores assigned for PTSD are consistent with the Veteran's 
moderate PTSD symptoms as detailed by the various examiners.

The Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  However, the Board has not identified 
competent evidence of symptomatology associated with the 
Veteran's service-connected mental disorder which would enable it 
to conclude that the criteria for a higher rating have been 
approximated.

Social Security determined that the Veteran had been disabled as 
of October 2007 with a primary diagnosis of affective disorders 
and a secondary diagnosis of anxiety related disorders.  This 
indicates to the Board that the major cause of the Veteran's 
problems with occupation is an affective disorder.  The Board 
notes that 38 C.F.R. § 4.130 lists PTSD as an anxiety disorder.  
The only reference to an affective disorder under this regulation 
is schizoaffective disorder which is not an anxiety disorder.  
The criteria which Social Security uses to determine if a person 
qualifies for those benefits are different from those used by VA 
and the holdings of Social Security are not binding on VA.  The 
Board finds this evidence insufficient upon which to grant an 
increased rating for the PTSD.  

The Board finds that an increased rating is warranted for a set 
period of time.  The Veteran was hospitalized at a VA facility 
from November 2, 2007 to December 14, 2007.  The discharge 
summary from this hospitalization includes Axis I diagnoses of 
PTSD and recurrent, mild major depressive disorder.  The Axis II 
diagnosis was borderline personality disorder with schizotypal 
personality traits.  Occupational problems were noted to be angry 
outbursts at work and the Veteran did not want to return to work.  
The discharge GAF was 45.  This GAF score can be indicative of an 
inability to work.  Thereafter the evidence documents that VA 
physicians wrote letters in February 2008 and March 2008 
directing that the Veteran remain on sick leave for treatment of 
PTSD into April 2008.  In April 2008, another VA physician wrote 
that the Veteran had been on sick leave for a number of months 
but seemed unable to return to work or to solicit alternate 
gainful employment.  It is not apparent upon what basis the 
Veteran's sick leave had been extended other than reference to 
serious symptoms and the April 2008 reference to interpersonal 
difficulties with a superior and an interference with the 
Veteran's ability to work around people.  From April 2008 until 
the time of the September 2008 VA examination, there is no 
opinion from a health care provider as to the Veteran's 
employability with respect to the PTSD.  The opinion of the 
examiner who promulgated the September 2008 VA examination report 
was that the Veteran's PTSD was productive of only moderate 
social and industrial impairment which weighs heavily against a 
finding that the Veteran was unemployable due to her service-
connected PTSD at that time.  When read most favorably to the 
Veteran, the Board finds this evidence demonstrates that the 
Veteran was unemployable as a result of her service-connected 
PTSD and not as a result of her non-service connected personality 
disorder from the time of her discharge from the hospitalization 
in December 2007 to the time of the September 2008 VA 
examination.  The Board finds the evidence of record dated 
subsequent to the September 2008 VA examination does not warrant 
a rating in excess of 50 percent for the reasons set out above.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
her service-connected PTSD.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule shows that the 
rating criteria accurately describe the Veteran's disability 
level and symptomatology (i.e., industrial and social 
impairment).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  The Veteran was hospitalized on one occasion during 
the appeal period.  This single hospitalization cannot be 
characterized as "frequent hospitalizations."  While the 
Veteran has alleged occupational impairment, the symptoms she 
reports to be associated with the service-connected PTSD are 
fully contemplated in the rating criteria used to assign the 
evaluations which are granted and/or confirmed by this decision.  
Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case. 


ORDER

Entitlement to a rating in excess of 50 percent from December 8, 
2004 to November 1, 2007, for the service-connected PTSD is 
denied.  

Entitlement to a 100 percent rating from January 1, 2008 to 
September 19, 2008, for the service-connected PTSD is granted, 
subject to the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 50 percent from September 
20, 2008 to the present, for the service-connected PTSD is 
denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
the current case, the Veteran has alleged that she is 
unemployable as a result of her service-connected PTSD.  The 
Veteran has not been provided with the laws and regulations 
pertaining to total ratings.  She should be provided with this 
information.  The RO has not had a chance to adjudicate the TDIU 
claim.  It must be returned for proper review.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notification of the laws and regulations 
pertaining to TDIU claims.  

2.  After completion of the above and any 
additional development of the evidence deemed 
necessary, adjudicate the claim of 
entitlement to TDIU.  If the decision remains 
adverse to the Veteran, provide her and her 
representative with a pertinent supplemental 
statement of the case and the appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review, as appropriate.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


